 


109 HRES 777 IH: Expressing the sense of the House of Representatives, in recognition of the contributions of the Haitian people to the history and culture of the United States, by establishing 
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 777 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Meek of Florida submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives, in recognition of the contributions of the Haitian people to the history and culture of the United States, by establishing Haitian-American Heritage Month. 
 
 
Whereas freemen from the French colony of Saint Domingue, now the Republic of Haiti, fought alongside the United States Continental Army at the Siege of Savannah in 1779; 
Whereas Jean Baptiste Point du Sable, a Haitian, built the first permanent settlement of what later became the city of Chicago, Illinois, in 1779; 
Whereas the significant loss of life and financial burden of the failed efforts to quell Haiti’s revolution prompted France to sell Louisiana to the United States in 1803, territory that now comprises 22.3 percent of the United States; 
Whereas, on January 1, 1804, Haiti declared its independence from France to become the world’s first Black republic and the second democracy after the United States; 
Whereas Major Joseph Savary, a Haitian, was the first Black Major in the United States Army, and led the Second Battalion of Freemen of Color at the Battle of New Orleans, January 8, 1815, under then-General Andrew Jackson, who became the first Governor of the Territory of Florida in 1821; 
Whereas, in 1889, Frederic Douglas, the period’s foremost spokesman on human rights and prominent leader of the anti-slavery movement in the United States, became the first United States Minister and Consul-General to Haiti; 
Whereas the longest occupancy of a foreign state by American troops was in Haiti, circa 1915–1934; 
Whereas an estimated 1,200,000 persons of Haitian descent now live throughout the United States; 
Whereas Haitians and their descendants have contributed greatly to the arts and sciences, including John James Audubon, the acclaimed naturalist and wildlife artist who inspired the American conservation society that bears his namesake, and W.E.B. DuBois, the Haitian-American author and political activist, who became one of the most prominent, intellectual leaders of African-American society during the twentieth century; 
Whereas the close proximity of Haiti to American shores, in conjunction with our common bond of mutual values and commitment to democracy, ensures lasting comity of nations and continued trade and diplomatic relations; 
Whereas Haiti—the only republic to rise from a successful slave rebellion—inspires pride, solidarity, and self-reliance; 
Whereas the last Sunday of May is commemorated in Haiti as Mother’s Day; 
Whereas the 18th of May is Flag Day, the most celebrated holiday in Haiti, and is observed by people of Haitian descent throughout the world; 
Whereas in Miami, Florida, home to the largest Haitian-American population in the United States, there are numerous cultural events and celebrations planned during the month of May to honor Haitian heritage; and 
Whereas May is an appropriate month to establish a Haitian-American Heritage Month: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)Haitian-American Heritage Month be established; and 
(2)the people of the United States should observe the month with appropriate ceremonies, celebrations, and activities.  
 
